UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2006



GERALDINE TALLEY HOBBY,

                                              Plaintiff - Appellant,

          versus


BENEFICIAL/HOUSEHOLD   MEMBER    HSBC     GROUP;
GLASSER AND GLASSER LAW FIRM,

                                             Defendants - Appellees.



                            No. 05-2007



GERALDINE TALLEY HOBBY,

                                              Plaintiff - Appellant,

          versus


FIRST BAPTIST CHURCH OF LOGAN PARK, Logan Park
Group   Corporation;  GEORGE   PASTOR   GEORGE
SPICER; MRS. SPICER; RENEE CRANDALL BAKER;
MICHAEL BAKER, Deacon; UNKNOWN, An unknown
party who attended the sale and any additional
parties who were involved in the acquisition
of my family property, for the purpose of
demolishing for a parking lot - namely
Trustees,

                                             Defendants - Appellees.
                           No. 05-2008



GERALDINE TALLEY HOBBY,

                                              Plaintiff - Appellant,

          versus


BENEFICIAL; CITY OF NORFOLK, City Attorney;
THE NORFOLK PUBLIC SCHOOL SYSTEM; DIVISION OF
NEIGHBORHOOD   PRESERVATION;   FIRE   MARSHALL
DIVISION; DEPARTMENT OF UTILITIES, Division of
Water Accounts; TITUSTOWN CIVIC LEAGUE,

                                            Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-05-238-JBF-TEM; CA-05-247-JBF-TEM; CA-05-274-JBF-FBS)


Submitted: May 18, 2006                          Decided: May 25, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geraldine Talley Hobby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In these consolidated appeals, Geraldine Hobby seeks to

appeal from the district court’s orders denying her motions to

proceed in forma pauperis and dismissing her civil actions for

failure to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6). We

have     reviewed   the     record     and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Hobby   v.    Beneficial    Household     No.   CA-05-238-JBF-TEM;

Hobby v. First Baptist Church, No. CA-05-247-JBF-TEM, Hobby v.

Beneficial, No. CA-05-274-JBF-FBS (E.D. Va. Aug. 12, 2005).                   We

grant Hobby’s motions to amend and file her informal brief out of

time and deny her motion to transfer and for appointment of

counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       - 3 -